EDMONDS, J., Dissenting.
I dissent. In July, 1938, this court decided that the charges made by The State Bar against the respondent had been fully sustained and warrant a revocation of his license to practice law in this state. Thereafter a petition for rehearing was granted. Upon the same evidence which was before the court when the first decision was reached, a majority of the justices now determine that the conclusion of the referee is “a reasonable one”.
I adhere to the views first expressed. In my judgment, the record clearly shows that -while the respondent was in government-service as an interpreter, a complaint xvas made against his conduct; that thereafter an investigation was made which included a statement taken from him concerning the pending-charges, of which he was fully informed; and that thereafter he was dismissed from the service “with prejudice”. It strains ordinary credulity to believe, as found by the referee, that the respondent, with sufficient legal education to pass *203the bar examination, did not know the meaning of the words “with prejudice” or understand that his dismissal, which followed the investigation of his official conduct by less than three months, had no connection with it.
The State Bar Act (Stats. 1927, p. 38, as amended; Deering’s Gen. Laws, 1937 ed., Act 591), prescribes as a qualification for admission to practice law, that a person must be “of good moral character”. (See. 24.2) The examiners, whose duty it is “to administer the requirements for admission to practice and to certify to the Supreme Court for admission those applicants who fulfill the requirements” therefor (sec. 24), have a right to know the circumstances which necessarily influence a determination as to whether a person is of the character required by the statute. For the purpose of securing information, upon which to determine the eligibility of applicants, each is asked certain questions. One who under oath falsely answers such inquiries is not a person qualified by either the specific terms of the State Bar Act, supra, or the principles of common honesty to engage in the practice of law.
In my judgment, the only conclusion which can reasonably be drawn from the record before this court is that the respondent made false representations in connection with his application to take the examination for admission to the bar, and that in view of such conduct his license to practice law should be revoked.
Waste, C. J., concurred.